PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondents Answer.
Claimant seeks $844.23 in back pay for the period of June 28, 1983 through July 21, 1983. Claimant was reinstated in his position as a carpenter at the Physical Plant of West Virginia University, a facility of the respondent, on June 28, 1983, but he did not receive compensation for the time period mentioned above. The Respondent admits the validity and amount of the claim and states respondent does not have a fiscal method to compensate claimant for back wages.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $844.23.